Exhibit 10(m)
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 (this “Amendment”) is entered into and shall be effective
as of February 28, 2010 to that Executive Employment Agreement (the “Agreement”)
dated December 31, 2009 by and between REGENT COMMUNICATIONS, INC., a Delaware
corporation (the “Company”) and WILLIAM L. STAKELIN (“Employee”). Capitalized
terms used herein and not defined shall have the meanings given therefore in the
Agreement.
WHEREAS, the Company and Employee agree that the Agreement shall be amended as
set forth in this Amendment.
NOW THEREFORE, the Company and Employee agree as follows:
1. Section 4.1 of the Agreement shall be amended and restated in its entirety to
read as follows:
4.1 Non-Inducement and No-hire. Employee agrees that during the Term and for a
18-month period immediately following the termination of his employment with the
Company (which shall be subject to extension pursuant to Section 5A hereof), he
shall not directly or indirectly, individually or on behalf of persons not
parties to this Agreement (i) aid or endeavor to solicit or induce any of
employee of the Company or any of its Subsidiaries to leave their employment
with the Company and its Subsidiaries in order to accept employment with, or
otherwise provide services to, Employee or another person, partnership,
corporation or other entity or (ii) hire or otherwise retain the services of any
employee of the Company or any of its Subsidiaries or any former employee of the
Company or any of its Subsidiaries within one-year following such individual
ceasing to be employed by the Company and its Subsidiaries other than any such
former employee who was terminated by the Company and its Subsidiaries without
cause.
2. The proviso in Section 5 of the Agreement shall be amended and restated in
its entirety to read as follows:
provided that, subject to the Company’s right to terminate severance payments
pursuant to Section 5B, Employee has received the severance pay under
Section 2.6(c).
3. There shall be inserted into the Agreement new Sections 5A and 5B which shall
read as follows:
5A. Effect of Termination Without Cause After Change in Control or for Good
Reason After Change of Control. Notwithstanding the provisions of Section 3 and
4 above, the restrictions imposed upon Employee in Sections 3.1, 3.2 and 4.1 of
this Agreement during the period following the termination of his employment
hereunder shall apply in the event of Employee’s employment hereunder is
terminated by the Company without Cause pursuant to Section 1.4(ii) following a
Change in Control or by

 

 



--------------------------------------------------------------------------------



 



the Employee for Good Reason, following a Change of Control, for a period of two
years immediately following his termination, provided that, subject to the
Company’s right to terminate severance payments pursuant to Section 5B, Employee
has received the severance pay under Section 2.6(c).
5B. Remedy. If Employee violates any of Sections 3.1, 3.2, 4.1 or 4.2 of this
Agreement following his termination (other than an inadvertent or immaterial
breach of Employee’s non-disclosure obligations under Section 4.2), the Company
shall have no further obligations to Employee under Section 2.6 of this
Agreement not otherwise required by law.
4. Section 2.3 is eliminated from the Agreement, and Employee and the Company
agree that the references to vesting of Equity Awards in Sections 2.6(b) and
2.6(c) of the Agreement shall apply only to Equity Awards granted prior to
March 1, 2010.
* * * * *

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

            COMPANY:

REGENT COMMUNICATIONS, INC.
      By:   /s/ John H. Wyant        John H. Wyant, Chairman        of the
Compensation Committee
of the Board of Directors     

            EMPLOYEE:
      By:   /s/ William L. Stakelin        William L. Stakelin             

 

3